Citation Nr: 0740488	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for a urinary tract disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for sterility has been received.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied the 
veteran's claim for  service connection for PTSD and 
determined that new and material evidence to reopen the 
previously denied claims for service connection for a urinary 
tract disability and for sterility had not been received.  In 
August 2003, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in March 
2005, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2005.

In September 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a 90-day abeyance period within which to submit additional 
evidence.  
The Board's decision on the request to reopen the claim for 
service connection for a urinary tract disability is set 
forth below.  The claim for service connection for PTSD as 
well as the request to reopen the claim for service 
connection for sterility are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
the veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In May 1973, the RO declined to reopen the veteran's 
claim for service connection for a kidney condition.  
Although the RO notified him of the denial in a June 1973 
letter, the veteran did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the May 1973 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a urinary tract disorder explosive 
disorder, or provides a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1973 RO decision that declined to reopen the 
veteran's claim service connection for a kidney condition is 
final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  As evidence received since the RO's May 1973 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for a urinary tract 
disability are not met. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In a December 2006 letter specific to the request to reopen 
the claim for service connection for a urinary tract 
disability, the RO provided notice to the veteran that, in 
order to reopen his claim, new and material evidence was 
needed, and defined these terms.  The RO also explained that 
the basis for the prior denial of the claim was that the 
condition was considered a congenital condition that existed 
prior to service and was not aggravated by service, and that 
the veteran must submit evidence relating to that fact. The 
RO also told him what information and evidence was needed to 
substantiate the underlying claim for service connection, as 
well as what information and evidence would be obtained by VA 
and what information and evidence must be submitted by the 
veteran.  A March 2006 letter and the December 2006 letter 
addressed above informed the appellant how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  These letters 
substantially meet the Pelegrini, Dingess/Hartman and Kent 
content of notice requirements.

After the appellant was afforded opportunity to respond to 
each notice identified above, the February 2007 supplemental 
SOC (SSOC) reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of this 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, a duplicate private 
medical statement and VA outpatient treatment records from 
the VA Medical Center (VAMC) in Martinsburg, West Virginia.  
Also of record and considered in connection with the claim 
are various statements submitted by the veteran and by 
representative, on his behalf, the September 2007 hearing 
testimony of the veteran, as well as statements of the 
veteran's sister and a friend.

In summary, in connection matter herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2007).

In a December 1969 rating decision, the RO originally denied 
the veteran's claim for service connection for a kidney 
condition on the basis that service medical records showed 
treatment for a congenital urinary tract disease that 
preexisted service but was not shown to be aggravated by 
active service.  

In a May 1973 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a kidney 
condition, noting that the additional evidence did not 
establish service connection for the condition considered to 
be a congenital defect.  Evidence then considered included 
the veteran's service records, which included a January 1969 
statement of Dr. Crouch, and a May 1973 statement of the 
veteran

By letter dated in June 1973, the RO notified the veteran of 
the May 1973 decision and his procedural and appellate 
rights.  The veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

Thereafter, the veteran sought to reopen his claim for 
service connection for a urinary tract disability disorder in 
April 2002.  This appeal arises from the RO's June 2003 
denial to reopen the veteran's claim for service connection 
for a urinary tract disability.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the service 
connection claim was the May 1973 RO rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the May 1973 prior 
denial includes multiple statements from the veteran and his 
representative.  A January 1984 VA examination report 
pertains to an unrelated medical condition concerning 
retrograde ejaculation.  The additional evidence also 
includes VA outpatient treatment records dated from March 
1984 to June 2002, which does not show any complaints, 
findings or diagnoses related to the claimed urinary tract 
disability.  A statement of Dr. Crouch, dated in January 
1969, is a duplicate of a statement previously considered 
which was included with the service medical records.  Records 
of Womack Army hospital dated in November 1968 show treatment 
for unrelated pneumonia.  An August 2003 statement of a H.T, 
a friend, indicated that she recalled driving the veteran's 
parent to see him at Fort Bragg and that the veteran was to 
remain stateside due to pneumonia and some kidney difficulty.  
A June 2006 statement of the veteran's sister discusses the 
facts related to a claim for PTSD and noted that the veteran 
had indicated that he was urinating blood during service.  

The Board points out, initially, that the duplicate copy of 
the January 1969 statement of Dr. Crouch is clearly not, by 
definition, new, inasmuch as this document was considered in 
connection with the prior final denial.

The rest pf the additionally received medical evidence is new 
in the sense that it was not previously before agency 
decision makers.  However, such evidence is not material for 
purposes of reopening the claim for service connection for a 
urinary tract disability, because none of the records show 
treatment for a current urinary tract disability and do not 
contain any evidence as to the etiology of the claimed 
disability.  There is no evidence showing that the veteran 
has a current urinary tract disability that was either 
incurred in or aggravated by his active service.  As such, 
none of this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a urinary tract disability.

The only other evidence associated with the claims file 
consists of the veteran's and his representative's oral and 
written assertions.  Aside from the question of whether these 
assertions are, essentially, cumulative of other such 
assertions made previously, the Board emphasizes, as noted 
above, that, as laypersons without the appropriate medical 
training or expertise, neither the veteran or his 
representative is competent to render a probative opinion on 
a medical matter.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a urinary tract disability has not been 
received.  As such, the requirements for reopening the claim 
are not met, and the May 1973 denial of the claim for service 
connection for urinary tract disability remains final.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
urinary tract disability is denied.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining claims on appeal is warranted. 

The veteran claims that he has PTSD as a result of traumatic 
experiences during service in Vietnam.  Service personnel 
records show that the veteran served in Vietnam from February 
12 to March 8, 1969 and served with Troop A, 3rd Squadron, 5th 
Cavalry, 9th Infantry Division.

During a VA PTSD examination in November 2004, the veteran 
reported that during service, he had taken part in guard 
duty, including tower guard and perimeter guard and also went 
out on patrol at night once.  He reported that when arriving 
in Vietnam, a shell went through the plane by his right ear.  
He also reported that on his first day in Vietnam, the enemy 
attempted to over-run their position and he indicated that 
they were constantly under attack.  He reported that an 
ammunition dump was hit near his position and he saw a 
massive pile of dead enemy bodies.  He reported that he saw 
one friend killed and another man shot in the throat by a 
sniper.  He indicated that is unit was subject to enemy small 
arms fire as well as rocket and mortar fire.  The diagnosis 
was PTSD.  The examiner did not indicate if the diagnosed 
PTSD was due to reported stressors.

During the September 2007 hearing, the veteran testified that 
he was assaulted by another recruit and a drill instructor 
while in boot camp in approximately October 1968.  He 
indicated that he was on tower and perimeter duty about three 
days after he arrived in Vietnam and saw a moving doll that 
he thought was the enemy.  He also indicated that at that 
time he saw a large pile of bodies covered in lime.  He 
testified that on the same day that he was sent out of 
Vietnam, there was a mortar attack.  He also testified that 
while he was hospitalized at the 3rd Field Hospital he saw a 
lot of wounded soldiers including one with his guts hanging 
out (this occurred on the second day after hospitalization).  

Prior to denying the claim of service connection for PTSD, 
the RO did not request that the veteran provide more detailed 
information and made no attempt to independently verify the 
occurrence of the claimed stressors.

Thus, the RO should invite the veteran to submit 
corroborating statements in support, to include from former 
service comrades.  Thereafter, unless objective evidence 
verifying the occurrence of one or more stressors, the RO 
should attempt to independently verify the veteran's 
stressors through contact with the U.S. Army and Joint 
Services Records Research Center (JSSRC) (formerly U.S. Armed 
Services Center for Unit Records Research).

The Board further notes that record shows diagnoses of PTSD 
and that the veteran reported stressful events during 
service.  However, the Board points out a criterion for 
service connection for PTSD is a link between the appellant's 
PTSD and the verified in-service stressors.  See 38 C.F.R. § 
3.304(f).  There is current no medical opinion of record that 
specifically addresses this requirement in connection with 
the stressors noted above.

Hence, in the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause as discussed above, 
may result in a denial of the claim for service connection 
for PTSD (as the decision will based on the evidence of 
record).  See 38 C.F.R. § 3.655.  

Regardless of whether any examination of the veteran is 
scheduled, while the matter is on remand, the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Martinsburg VA Medical 
Center (VAMC), most recently dated in June 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Martinsburg VAMC since 
June 2002, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities. 

The RO should also correct prior notice deficiencies.  In 
April 2003, the RO sent the veteran a notice letter which 
addressed the request to reopen the previously denied claim 
for service connection for sterility.  That letter did not 
inform him of the basis for the prior denial of his claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006). (in a claim to 
reopen a previously denied claim for service connection, 38 
U.S.C.A. § 5103(a) requires that VA issue a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the request to reopen the claim for 
service connection for sterility.  As action by the RO is 
required to satisfy the notification provisions of the VCAA 
(see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.

The Board further notes that, here, the claim involving 
derives from several personal assaults claimed to have 
occurred during service.  As noted above, 38 C.F.R. 
§ 3.304(f)(3) provides that evidence other than service 
records may corroborate the occurrence of a stressor and that 
VA may not deny PTSD claims based on personal assault without 
first advising claimants that evidence from sources other 
than the veteran's service records may help prove the 
stressor occurred.  The RO has not furnished notice to the 
veteran that adequately sets forth the criteria for 
establishing service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of the claimed in-service stressor(s).  See 38 
C.F.R. § 3.304(f)(4).

Hence, the RO should, through VCAA-compliant notice, advise 
the veteran of the evidence necessary to support the claims 
identified above, and give him the opportunity to provide 
information and/or evidence pertinent to one or more of the 
claims, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2007 (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).   
The letter should clearly advise the appellant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allow him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, under 38 C.F.R. 
§ 3.304(f)(3).  The RO should also invite the appellant to 
submit all pertinent evidence in his possession, and ensure 
that its notice to the appellant meets the requirements of 
Dingess/Hartman-particularly as regards disability ratings 
and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2007).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Martinsburg VAMC all outstanding 
pertinent records of psychiatric 
evaluation and/or treatment, from June 
2002 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the 
appellant and his representative a 
VCAA-complaint notice letter 
specifically as regards the claims for 
service connection for PTSD and the 
request to reopen the claim for service 
connection for sterility.  

As regards the PTSD claim, the RO's 
letter should provide notice as to the 
information and evidence needed to 
establish service connection for PTSD 
due to a personal assault, providing 
the specific notice of the provisions 
of 38 C.F.R. § 3.304(f)(3) (2007).  The 
RO should clearly advise the appellant 
that evidence from sources other than 
the appellant's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allow him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence, under 38 
C.F.R. § 3.304(f)(3).

As regards the claim to reopen, the RO 
should explain that the veteran must 
submit new and material evidence to 
reopen the previously denied claim, 
define new and material evidence using 
the definition applicable to claims 
filed on or after August 29, 2001, and 
explain how to establish entitlement to 
service connection for the claimed 
disability, noting the reason for the 
prior final denial of the claim.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been associated 
with the claims file, the RO should 
undertake necessary action to attempt to 
verify the occurrence of the veteran's 
alleged in-service stressful 
experience(s).  The RO should forward to 
the JSSRC all supporting evidence (to 
include any probative evidence submitted 
by the veteran).  If JSSRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSSR.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity (pursuant to the development 
requested in paragraph 4), the RO should 
prepare a report detailing the occurrence 
of any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs 6 and 7, below, then proceed 
with paragraph 8.

6.  If and only if, evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received, the RO 
should arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the examiner designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented psychiatric 
history and assertions.  All tests and 
studies, to including psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only a specifically corroborated in-
service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) 

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

9.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  

10.  If any benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


